            Case 2:18-cv-01353-WSH Document 47 Filed 03/29/19 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

 Tiffany Williams and Doreen Walker,            :
                                                :
                 Plaintiffs,                    :
                                                :       Civil Action 2:18-cv-1353
        v.                                      :       Judge Mark R. Hornak
                                                :       Complaint – Collective Action
 Bob Evans Restaurants, LLC and Bob             :
 Evans Farms, Inc.,                             :
                                                :
                 Defendants.                    :

                               Joint Proposed Scheduling Order

       Pursuant to the Court’s March 11, 2019 Order (Doc. 43), the parties have met and conferred

regarding the possible consolidation of this matter with McKeel v. Bob Evans Farms, Inc., Case

No. 2:19-cv-00082-MRH, as well as certain scheduling issues.           The parties have reached

agreement on some matters, but not on others. To that end, the parties submit their Joint Proposed

Scheduling Order and other matters for the Court’s determination.

I.     Agreed Deadlines

       a.       Plaintiffs’ motion to consolidate the cases: April 1, 2019.

       b.       Defendants’ deadline to respond to Plaintiffs’ motion to consolidate: April 3,

                2019.

       c.       Plaintiffs’ deadline to file a motion for leave to file a consolidated complaint

                (with a copy of the proposed consolidated complaint attached): April 15,

                2019.

       d.       Defendants’ deadline to respond to Plaintiffs’ motion to for leave to file a

                consolidated complaint, including any responsive pleading or motion to




                                                -1-
              Case 2:18-cv-01353-WSH Document 47 Filed 03/29/19 Page 2 of 7




                  dismiss the McKeel claims or any additional claims asserted by the McKeel

                  Plaintiffs in the Consolidated Complaint: May 16, 2019.1

         e.       Joint deadline to exchange initial disclosures: May 15, 2019.

         f.       Plaintiffs’ deadline to respond to Defendants’ motions to dismiss: June 6,
                  2019.

         g.       Defendants’ deadline to reply in support of motions to dismiss: June 20, 2019.

         h.       Oral argument on motions to dismiss: To be determined by the Court.

         i.       Joint deadline for parties to file joint report pursuant to Fed. R. Civ. P. 26(f):
                  7 days after the Court rules on motions to dismiss.


II.      Contested Deadlines – supplemental briefing on FLSA conditional certification:

         a.       Plaintiffs’ statement:


         The Williams Plaintiffs’ Motion for Conditional Certification (Docs. 31, 32) has been

pending since February 1, 2019. That motion addresses the similarly situated nature of those

respective Plaintiffs with regard to the 80/20 and “dual jobs” claims. Plaintiffs wish only to

supplement that motion because it does not address the McKeel Plaintiffs’ tip credit notice or

overtime claims.        Plaintiffs contend that the Court’s ruling on the motion for conditional

certification and the motions to dismiss are entirely separate and distinct. This is because

conditional certification of an FLSA claim does not address the underlying merits of that claim.

See Bonds v. GMS Mine Repair & Maint,, Inc., 2014 WL 2957394, at *4 (W.D. Pa. July 1, 2014)

(Courts do “not consider the merits of the claim(s), decide credibility issues or resolve factual

disputes at this stage of the case”). For these reasons, too, Plaintiffs need only supplement their



1
 With respect to the causes of action asserted in Williams, which will remain unchanged, the Parties agree that the
Court may refer to the motions to dismiss, opposition to those motions, and replies in support without further
briefing. However, the Parties may continue to file any relevant supplemental authority.


                                                         -2-
         Case 2:18-cv-01353-WSH Document 47 Filed 03/29/19 Page 3 of 7




motion to show they are “similarly situated” with regard to the additional claims. They need not

prove them.

       Defendants’ request to stay conditional certification briefing pending the adjudication of

the motions to dismiss will result in unnecessary delay and prejudice potential claimants given the

impending statute of limitations on their claims. Defendants have already had nearly two months

to review and prepare a response to Plaintiffs’ motion. If Defendants are allowed to wait to respond

to that motion until after the Court rules on the motions to dismiss, they will be guaranteed to have

had, at a minimum, more than four months to file a response. Moreover, the statute of limitations

will have necessarily run on potential opt-ins’ claims by no fault of Plaintiffs’ given the parties’

need to address the consolidation of these matters.

       Therefore, Plaintiffs’ position is that the briefing on the motion for conditional

certification should proceed as follows:

                   •   Plaintiffs’ supplemental submission on FLSA conditional
                       certification: April 15, 2019.

                   •   Defendants’ response to Plaintiffs’ FLSA motion for conditional
                       certification and supplemental submission on conditional
                       certification: May 2, 2019.

                   •   Plaintiffs’ reply in support of FLSA conditional certification: 14 days
                       after Defendants’ submit their opposition.

                   •   Oral Argument on Plaintiffs’ FLSA: To be determined by the Court.


       b.      Defendants’ statement:

       Briefing on conditional certification is premature. Defendants contend that their

pending motions to dismiss in Williams (ECF #12 and ECF #16) and forthcoming partial motions

to dismiss in McKeel should be decided before briefing (and deciding) Plaintiffs’ motion for

FLSA conditional certification.


                                                -3-
           Case 2:18-cv-01353-WSH Document 47 Filed 03/29/19 Page 4 of 7




         The Court’s ruling on the motions to dismiss may materially alter this litigation.

Significantly, Plaintiffs’ 80/20 claim in Williams may not survive Defendants’ motions to

dismiss given the Department of Labor’s November 2018 Opinion Letter and subsequent revised

Field Operations Handbook and Field Assistance Bulletin. Additionally, resolution of what

constitutes a “related duty” in light of that Opinion Letter and further Department of Labor

guidance could eliminate or otherwise impact Plaintiffs’ unrelated duties claims in Williams.

Defendants also plan on filing partial motions to dismiss in McKeel, and may file motions related

to the yet to be disclosed additional causes of action in the Consolidated Complaint.

         In addition to guiding future discovery and motion practice in these cases, resolution of

these motions to dismiss will impact the parties’ conditional certification briefing (i.e. what

claims are at issue and the legal standard governing those claims) and may impact the Court’s

decision on conditional certification, and if granted, the scope and extent of conditional

certification.2

         Defendants also note that the time provided by Plaintiffs to respond to the supplemental

FLSA certification briefing (17 days) in not sufficient or realistic. While Defendants have had

Plaintiffs’ original briefing on conditional certification for the federal claims asserted in Williams

for some time, Plaintiffs have yet to file anything regarding conditional certification of the

federal claims asserted in McKeel, which are entirely separate claims. Moreover, the McKeel

Plaintiffs have indicated they will be asserting additional claims in the Consolidated Complaint.

Under Plaintiffs’ proposed schedule, Defendants will not even know what these claims are until

the day Plaintiffs file their supplemental FLSA briefing (the same day that Plaintiffs will be

filing their proposed Consolidated Complaint). As such, seventeen days is clearly not enough


2
 Plaintiffs are seeking conditional certification of a nationwide class that includes tens of thousands of individuals
across the country.


                                                          -4-
         Case 2:18-cv-01353-WSH Document 47 Filed 03/29/19 Page 5 of 7




time for Defendants to respond to briefing on proposed conditional of several different claims

(some of which are currently unknown) for a nationwide class potentially impacting over 30,000

individuals across the country.

       Therefore, for the sake of efficiency and conserving judicial and party resources,

Defendants’ position is that the motions to dismiss be decided before these other issues and that

the related scheduling deadlines flow from the date of the Court’s decision on those motions:


                   •   Plaintiffs’ supplemental submission on FLSA conditional
                       certification: 30 days after the Court rules on the motions to dismiss.

                   •   Defendants’ response to Plaintiffs’ FLSA motion for conditional
                       certification and supplemental submission on conditional
                       certification: 45 days after Plaintiffs’ file their supplemental submission
                       on conditional certification.

                   •   Plaintiffs’ reply in support of FLSA conditional certification: 14 days
                       after Defendants’ submit their opposition.

                   •   Oral Argument on Plaintiffs’ FLSA: To be determined by the Court.

       RESPECTFULLY SUBMITTED the 29th Day of March, 2019.


                                      BENDAU & BENDAU PLLC
                                      By: /s/ Clifford P. Bendau, II
                                      Clifford P. Bendau, II
                                      P.O. Box 97066
                                      Phoenix, AZ 85060
                                      Telephone: (480) 382-5176
                                      Fax: (480) 304-3805
                                      Email: cliffordbendau@bendaulaw.com
                                      THE LAW OFFICES OF SIMON & SIMON
                                      James L. Simon (OH No. 0089483)
                                      6000 Freedom Square Dr.
                                      Independence, OH 44131
                                      Telephone: (216) 525-8890
                                      Fax: (216) 642-5814
                                      Email: jameslsimonlaw@yahoo.com
                                      Counsel for Williams Plaintiffs Tiffany Williams and Doreen
                                      Walker and Williams Opt-In Plaintiffs


                                                -5-
Case 2:18-cv-01353-WSH Document 47 Filed 03/29/19 Page 6 of 7




                     CALSON LYNCH KILPELA &
                     CARPENTER, LLP
                     By: /s/ Ed Ciolko
                     Ed Ciolko
                     1133 Penn Ave., 5th Floor
                     Pittsburgh, PA 15222
                     Telephone: (412) 322-9243
                     Fax: (412) 231-0246
                     Email: glynch@carlsonlynch.com

                     CONNOLLY WELLS & GRAY, LLP
                     Gerald D. Wells, III
                     Robert J. Gray
                     2200 Renaissance Boulevard, Suite 275
                     King of Prussia, PA 19406
                     Telephone: (610) 822-3700
                     Fax: (610) 822-3800
                     Email: gwells@cwglaw.com
                            rgray@cwglaw.com
                     Counsel for April McKeel


                  /s/ Adam J. Rocco
                  Adam J. Rocco (Ohio Bar No. 0083807)
                  Michael C. Griffaton (Ohio Bar No. 0062027), pro hac vice
                  Vorys, Sater, Seymour and Pease LLP
                  52 East Gay Street, P.O. Box 1008
                  Columbus, Ohio 43216-1008
                  Telephone: (614) 464-6286
                  Facsimile: (614) 719-4804
                  E-mail: ajrocco@vorys.com
                  E-mail: mcgriffaton@vorys.com

                  Daren S. Garcia (Penn. Bar No. 318099)
                  Vorys, Sater, Seymour and Pease LLP
                  500 Grant Street, Suite 4900
                  Pittsburgh, PA 15219-2502
                  Telephone: 412-904-7717
                  Facsimile: 412-904-7817
                  dsgarcia@vorys.com

                  Attorneys for Defendant Bob Evans Restaurants, LLC




                              -6-
         Case 2:18-cv-01353-WSH Document 47 Filed 03/29/19 Page 7 of 7



                                  /s/ Jonathan Vaughn
                                  Jonathan R. Vaughn (Ohio Bar No. 0022897)
                                  Michael J. Shoenfelt (Ohio Bar No. 0091154)
                                   Vorys, Sater, Seymour and Pease LLP
                                  52 East Gay Street, P.O. Box 1008
                                  Columbus, Ohio 43216-1008
                                  Telephone: (614) 464-5672
                                  Facsimile: (614) 719-5010
                                  jrvaughn@vorys.com
                                  mjshoenfelt@vorys.com

                                  Mark C. Zheng (Penn. Bar No. 313510)
                                  Vorys, Sater, Seymour and Pease LLP
                                  500 Grant Street, Suite 4900
                                  Pittsburgh, PA 15219-2502
                                  Telephone: (412) 904-7714
                                  Facsimile: (412) 904-7814
                                  jcthomas@vorys.com
                                  mczheng@vorys.com
                                  Attorneys for Defendant Bob Evans Farms, Inc.


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 29th Day of March, 2019, a copy of the foregoing was

transmitted electronically to the CM/ECF filing system for filing and transmittal along with copies

transmitted to all counsel of record via the CM/ECF system.


/s/ James L. Simon




                                                -7-
